This was a motion made, toward the close of the term, by the garnishee of Lincoln in a foreign attachment to be allowed to make affidavit. Upon objection by the plaintiffs counsel that the garnishee could not come in toward the close of the term and make affidavit, having previously taken no notice of the attachment ; and inquiry whether the statute does not contemplate that the garnishee shall make affidavit before the sitting of the Court, or at least shall answer the suit and ask time to make the affidavit.
The Court held that the garnishee has the whole of the term next after the service of the attachment to come in and make affidavit.